
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 624
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Delahunt (for
			 himself and Mr. Rohrabacher) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning all violent repression by the
		  Government of the People’s Republic of China of peaceful Uighur
		  protests.
	
	
		Whereas the U.S. Department of State has recognized and
			 documented the Government of the People’s Republic of China’s repeated human
			 rights abuses of the Uighur people;
		Whereas the U.S. Commission on International Religious
			 Freedom has recognized and documented the Government of the People’s Republic
			 of China’s repeated human rights abuses of the Uighur people;
		Whereas the People’s Republic of China has initiated an
			 official campaign to encourage Han Chinese migration into the traditional
			 Uighur homeland, resulting in the Uighur population becoming a minority in East
			 Tukestan and has placed immense pressure on those who seek to preserve the
			 linguistic, cultural and religious traditions of the Uighur people;
		Whereas the U.S. House of Representatives has and
			 continues to recognize that the authorities in the People’s Republic of China
			 have manipulated the strategic objectives of the international “war on terror”
			 to increase their cultural and religious oppression of the Uighur
			 people;
		Whereas on June 25–26, 2009, in the Guandong Province in
			 the People’s Republic of China, Uighurs residing in a toy factory dormitory
			 were attacked by ethnic Han Chinese;
		Whereas the Guangdong incident allegedly resulted in 2
			 Uighur deaths and 118 injuries although other sources suggest a higher death
			 toll;
		Whereas in response to the Guangdong incident, Uighur men
			 and women protested peacefully to demand adequate investigation of the
			 Guangdong incident;
		Whereas the Government of the People’s Republic of China,
			 in response to the Uighurs’ peaceful protest, sent police and paramilitary
			 forces in an excessive, violent use of force;
		Whereas the Government of the People’s Republic of China’s
			 response to the Uighur protests has so far resulted in allegedly 156 deaths and
			 more than 1,000 injuries;
		Whereas the Government of the People’s Republic of China
			 has detained roughly 1,434 people and continues to pursue other alleged
			 wrongdoers;
		Whereas the Government of the People’s Republic of China
			 has taken steps to control information about the incident by attempting to
			 block unofficial reports and discussions and has reportedly cut internet, cell
			 phone, and international telephone services in the region;
		Whereas both the Han Chinese and Uighurs have suffered an
			 unnecessary and equally tragic loss of life;
		Whereas the diaspora leader of the Uighur people, Rebiya
			 Kadeer, has been labeled by officials and the state-run media in the People’s
			 Republic of China as the mastermind of the above said protests; and
		Whereas Rebiya Kadeer supports democracy and a peaceful
			 resolution of the differences between the Uighur people and the People’s
			 Republic of China: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns all violent repression by the
			 Government of the People’s Republic of China of peaceful Uighur protests;
			(2)expresses sadness at the loss of both Han
			 Chinese and Uighur life during the recent upheavals;
			(3)calls on the
			 Government of the People’s Republic of China to honor its Constitution’s
			 guarantees for freedoms of speech and association, distinguish between acts of
			 peaceful protest and acts of violence, and not treat peaceful protest as a
			 crime;
			(4)calls on the
			 Government of the People’s Republic of China to allow access by diplomats and
			 other international observers to the trials of people charged with
			 protest-related crimes;
			(5)calls upon the
			 Government of the People’s Republic of China to allow international observers
			 and journalists immediate and unfettered access where the protests took place;
			(6)calls upon the
			 Government of the People’s Republic of China to provide details about each
			 person detained or charged with a crime, including each person’s name, the
			 charges (if any) against each person, the name and location of the prosecuting
			 office and court handling each case, and the name of each facility where a
			 person is detained or imprisoned;
			(7)calls on the Government of the People’s
			 Republic of China to release any innocent individuals involved in the protest
			 incidents and not seek the death penalty in those cases in which individuals
			 were peacefully lodging their dissent;
			(8)calls on the Government of the People’s
			 Republic of China to immediately conduct an adequate, legitimate investigation
			 of the mob violence against the Uighurs occurring in the Guangdong Province
			 with the consultation and involvement of international human rights
			 nongovernmental organizations such as Amnesty International;
			(9)calls on the
			 Government of the People’s Republic of China to immediately end all violent
			 repression of peaceful Uighur protests;
			(10)calls on the
			 Government of the People’s Republic of China to end its slander of Rebiya
			 Kadeer; and
			(11)calls on the Government of the People’s
			 Republic of China to end its human rights abuses and repression of the Uighur
			 people.
			
